 BRITISH AUTO PARTS, INC.239British Auto Parts, Inc.andGeneral Warehousemen,Local UnionNo. 598, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,Petitioner.Case 21-RC-9986.July 26,1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a Stipulation for Certification upon Consent Electionexecuted by the parties on April 12, 1966, an election by secret ballotwas conducted on May 2, 1966, under the direction and supervisionof the Regional Director for Region 21, among the employees of theEmployer in the unit agreed appropriate for the purpose of collectivebargaining. Upon the conclusion of the election, a tally of ballots wasfurnished the parties in accordance with the National Labor RelationsBoard Rules and Regulations.The tally of ballots shows thatthere wereapproximately eighteligible voters and that eight ballots were cast, of which three werefor the Petitioner, four were against the Petitioner, and one waschallenged.On May 9, 1966, the Petitioner filed timely objections to conductaffecting the results of the election. The Regional Directorcaused aninvestigation of the objections to be made and, thereafter, on May 11,1966, issued and served on the parties his Report on Objections.In his report, the Regional Director stated that the Employer didsubmit the names of the eligible employees but did not supply theirnamesandaddresses in compliance with the requirements establishedinExcelsior Underwear, Inc.,156 NLRB 1236. Instead, the Employerleft it to the employees, if they chose to do so, to sendtheir namesand addressesto the Board. The Employer dispatched a letter datedApril 14, 1966, which informed each employee that the NationalLabor Relations Board had requested that it be furnished with theemployee's name andaddress so that the National Labor RelationsBoard could, in turn, make this information available to the Union.The Employerenclosedan envelope addressed to the Regional Direc-tor for the employee's usein submitting the information should hedesire to do so.Thereafter, the Regional Directorrecommendedto the Board thatthe objectionsbe sustained,the electionconductedon May 2, 1966,_be set aside,and' a new electionconducted. On May19, 1966, theEmployer filed timely exceptions to theRegional Director's "Report.160 NLRB No. 40. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDon Objections," and moved that the results of the election be sus-tained, and that a new election not be held because (1) the Petitionerfailed to serve upon all parties a timely copy of the notice of objec-tions; (2) the Employer is not required to furnish the Petitioner-with the names and addresses of the employees; and (3) the policy,of the Company is not to divulge any information about their.employees to any party without written authorization from theemployee himself. On May 20, 1966, the Petitioner filed a brief insupport of the Regional Director's recommendations.As to exception (1) above, the Regional Director's Report onObjections states that a "Certificate of Service" that accompanied the,objections showed that separate copies of the objections were sent bymail to Employer's labor relations consultant and the Employer at-their proper addresses. On the same day (May 9, 1966), that theobjections were filed, a Board agent contacted the labor relations con-sultant, advised him of the filing and the nature of the objections, andon the following day sent him a copy of the objections. We 1 agreewith the Regional Director that the Employer's representative hadtimely notice of the objections, the nature of the objections, waspromptly furnished a copy of the objections, and that there is noprejudice to the Employer. Accordingly, we find no merit in excep-tion 1. Exceptions 2 and 3 pertain to our decision in theExcelsiorUnderwearcase wherein we state that... within 7 days after the Regional Director has approved aconsent-election agreement entered into by the parties pursuantto Section 102.62 of the National Labor Relations Board Rulesand Regulations or after the Regional Directors or the Boardhas directed an election pursuant to Section 102.67, 102.69, orSection 102.85 thereof, the employer must file with the RegionalDirector an election eligibility list, containing the names andaddresses of all the eligible voters. The Regional Director, inturn, shall make this information available to all parties in thecase.Failure to coin-ply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed.The Employer was advised of thisExcelsiorrequirement at the timeit executed the Stipulation for Certification upon Consent Election-and also after such Stipulation was approved. As the Employer hasclearly not complied with our requirement in theExcelsiorcase, itsexceptions 2 and 3 must be overruled.'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, asamended,the Board has delegated its powers in connection with this proceeding to athree-member panel [Members Fanning,Brown,and Jenkins] AMERICAN FEDERATION OF TV AND RADIO ARTISTS241[The Board set aside the election held on May 2, 1966, among theemployees employed at the facility located at 407 West ComptonBoulevard, Gardena, California.][Text of Direction of Second Election omitted from publication.] 2zAn election eligibilitylist,containingthe names and addresses of all the eligiblevoters,must be filedby the Employer with the Regional Director for Region 21 within7 days after thedate of issuanceof the Notice of Second Election by the Regional Direc-tor.The RegionalDirector shall make the listavailable to all parties to the election. Noextensionof time to filethis list shall be grantedby the Regional Director except in extra-ordinarycircumstances. Failure to comply with this requirement shall be grounds forsetting asidethe election whenever proper objections are filed.Excel8iorUnderwear, Inc.,156 NLRB 1236.American Federation of Television and RadioArtists (AFTRA),New YorkLocalandWestinghouse Broadcasting Company,Inc. (Del.).Case 2-CE-23.July 28,1966DECISION AND ORDEROn September 9, 1964, Trial Examiner Thomas F. Maher issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the National Labor Relations Act,as amended, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the Trial Exam-iner's Decision attached as Appendix A to the attached Trial Exam-iner's Supplemental Decision. The General Counsel and the Respond-entfiled exceptions to the Trial Examiner's Decision and theRespondent filed a brief in support of its exceptions. Thereafter, onApril 6, 1965, the National Labor Relations Board issued an Orderreopening the record and remanding the proceeding to the RegionalDirector for Region 2 for further hearing for the purpose ofadducing additional evidence, as set forth in the Board's Orderattached as Appendix B to the Trial Examiner's Supplemental Deci-sion.On December 10, 1965, the Trial Examiner issued his Supple-mental Decision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Supplemental Decision. There-after, the General Counsel and the Respondent filed exceptions tothe Trial Examiner's Supplemental Decision and briefs in supportthereof.160 NLRB No. 24.257-551-67-vol.160-17